Name: 80/189/EEC: Commission Decision of 23 January 1980 approving programme for the fresh fruit and vegetable sector in France pursuant to Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-16

 Avis juridique important|31980D018980/189/EEC: Commission Decision of 23 January 1980 approving programme for the fresh fruit and vegetable sector in France pursuant to Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 040 , 16/02/1980 P. 0052 - 0052****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 23 JANUARY 1980 APPROVING A PROGRAMME FOR THE FRESH FRUIT AND VEGETABLE SECTOR IN FRANCE PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/189/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT COMMUNICATED ON 25 JANUARY 1979 A PROGRAMME FOR FRESH FRUIT AND VEGETABLES , AND ON 7 SEPTEMBER 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME CONCERNS THE IMPROVEMENT OF THE CONDITIONS FOR PACKAGING AND STORING FRESH FRUIT AND VEGETABLES IN ORDER TO IMPROVE THE PROFITABILITY OF FRUIT AND VEGETABLE COLLECTION STATIONS , TO MARKET PRODUCTION MORE EFFICIENTLY AND TO DEAL WITH ITS EXPECTED EXPANSION ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS , AS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES SET OUT IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE FRUIT AND VEGETABLE SECTOR IN FRANCE ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE FRESH FRUIT AND VEGETABLE SECTOR , COMMUNICATED BY THE FRENCH GOVERNMENT ON 25 JANUARY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 7 SEPTEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 23 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT